 



EXHIBIT 10.35
PHARMION CORPORATION
2000 STOCK INCENTIVE PLAN
(Amended and Restated effective as of December 6, 2006)
1. Purpose
     The purpose of the Plan is to provide a means through which the Company and
its Subsidiaries may attract able persons to become and remain employees or
directors of the Company and enter and remain in the employ of the Company and
its Subsidiaries and to provide a means whereby employees, directors and
consultants of the Company and its Subsidiaries can acquire and maintain Common
Stock ownership, or be paid incentive compensation measured by reference to the
value of Common Stock, thereby strengthening their commitment to the welfare of
the Company and its Subsidiaries and promoting an identity of interest between
stockholders and these employees, directors and consultants.
     So that the appropriate incentive can be provided, the Plan provides for
granting Incentive Stock Options, Nonqualified Stock Options, Restricted Stock
Awards, Restricted Stock Unit Awards and other Stock-based Awards, or any
combination of the foregoing.
2. Definitions
     The following definitions shall be applicable throughout the Plan.
     (a) “Affiliate” of any individual or entity means an individual or entity
that is directly or indirectly through one or more intermediaries controlled by
or under common control with the individual or entity specified.
     (b) “Award” means, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Restricted Stock Award, Restricted Stock Unit
Award, or other Stock-based Award.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Cause” means the Company or a Subsidiary having cause to terminate a
Participant’s employment or service under any existing employment, consulting or
any other agreement between the Participant and the Company or a Subsidiary. In
the absence of any such an employment, consulting or other agreement, a
Participant shall be deemed to have been terminated for Cause if the Committee
determines that his termination of employment with the Company or a Subsidiary
is on account of (A) incompetence, fraud, personal dishonesty, embezzlement,
defalcation or acts of gross negligence or gross misconduct on the part of
Participant in the course of his employment or services, (B) a material breach
of Participant’s fiduciary duty of loyalty to the Company or a Subsidiary, (C) a
Participant’s engagement in conduct that is materially injurious to the Company
or a Subsidiary, (D) a Participant’s conviction by a court of competent
jurisdiction of, or pleading “guilty” or “no contest” to, (x) a felony, or
(y) any other criminal charge (other than minor traffic violations) which could
reasonably be expected to have a material adverse impact on Company’s or a
Subsidiary’s reputation and standing in the community; (E) public or consistent
drunkenness by a Participant or his illegal use of narcotics which is, or could
reasonably be expected to become, materially injurious to the reputation or
business of the Company or a Subsidiary or which impairs, or could reasonably be
expected to impair, the performance of a Participant’s duties to the Company or
a Subsidiary; or (F) willful failure by a Participant to follow the lawful
directions of a superior officer or the Board, representing disloyalty to the
goals of the Company or a Subsidiary.
     (e) “Code” means the Internal Revenue Code of 1986, as amended. Reference
in the Plan to any section of the Code shall be deemed to include any amendments
or successor provisions to such section and any regulations under such section.
     (f) “Committee” means the Board, the Compensation Committee of the Board or
such other committee of at least two people as the Board may appoint to
administer the Plan.
     (g) “Common Stock” means the common stock par value $0.001 per share, of
Pharmion Corporation.
     (h) “Company” means Pharmion Corporation.

 



--------------------------------------------------------------------------------



 



     (i) “Date of Grant” means the date on which the granting of an Award is
authorized or such other date as may be specified in such authorization.
     (j) “Disability”, with respect to any particular Participant, means
disability as defined in such Participant’s employment, consulting or other
relevant agreement with the Company or a Subsidiary or, in the absence of any
such agreement, disability as defined in the long-term disability plan of the
Company or a Subsidiary, as may be applicable to the Participant in question,
or, in the absence of such a plan, the complete and permanent inability by
reason of illness or accident to perform the duties of the occupation at which a
Participant was employed or served when such disability commenced or, if the
Participant was retired when such disability commenced, the inability to engage
in any substantial gainful activity, in either case as determined by the
Committee based upon medical evidence acceptable to it.
     (k) “Disinterested Person” means a person who is (i) a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act, or any
successor rule or regulation and (ii) an “outside director” within the meaning
of Section 162(m) of the Code; provided, however, that clause (i) shall only
apply with respect to grants of Awards on and following the date that the
officers and directors of the Company first become subject to Section 16(b) of
the Exchange Act and clause (ii) shall apply only with respect to grants of
Awards with respect to which the Company’s tax deduction could be limited by
Section 162(m) of the Code if such clause did not apply.
     (l) “Eligible Person” means any (i) person regularly employed by the
Company or a Subsidiary; provided, however, that no such employee covered by a
collective bargaining agreement shall be an Eligible Person unless and to the
extent that such eligibility is set forth in such collective bargaining
agreement or in an agreement or instrument relating thereto; (ii) director of
the Company or a Subsidiary; or (iii) consultant to the Company or a Subsidiary.
     (m) “Exchange Act” means the Securities Exchange Act of 1934.
     (n) “Fair Market Value” on a given date means (i) if the Stock is listed on
a national securities exchange, the closing price on the primary exchange with
which the Stock is listed and traded on such date, or, if there is no such sale
on that date, then the closing price on the next date on which such a sale is
reported on the primary exchange; (ii) if the Stock is not listed on a national
securities exchange, the amount determined by the Committee to be the fair
market value based upon a good faith attempt to value the Stock accurately and
computed in accordance with applicable regulations of the Internal Revenue
Service; or (iii) notwithstanding clauses (i) — (ii) above, with respect to
Awards granted as of the consummation of the IPO, the price at which Stock is
initially offered to the public in the IPO.
     (o) “Holder” means a Participant who has been granted an Award.
     (p) “Incentive Stock Option” means an Option granted by the Committee to a
Participant under the Plan which is designated by the Committee as an Incentive
Stock Option pursuant to Section 422 of the Code.
     (q) “IPO” means the initial underwritten offering of Common Stock to the
public through an effective registration statement.
     (r) “Nonqualified Stock Option” means an Option granted under the Plan
which is not designated as an Incentive Stock Option.
     (s) “Normal Termination” means termination of employment or service with
the Company and all Subsidiaries:

  (i)   Upon retirement pursuant to the retirement plan of the Company or a
Subsidiary, as may be applicable at the time to the Participant in question;    
(ii)   On account of Disability;     (iii)   With the written approval of the
Committee; or     (iv)   By the Company or a Subsidiary without Cause.

 



--------------------------------------------------------------------------------



 



     (t) “Option” means an Award granted under Section 7 of the Plan.
     (u) “Option Period” means the period described in Section 7(c).
     (v) “Option Price” means the exercise price set for an Option described in
Section 7(a).
     (w) “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award.
     (x) “Performance Criteria” means the one or more criteria that the Board
shall select for purposes of establishing the Performance Goals for a
Performance Period. The Performance Criteria that shall be used to establish
such Performance Goals may be based on any one of, or combination of, the
following: (i) earnings per share; (ii) earnings before interest, taxes and
depreciation; (iii) earnings before interest, taxes, depreciation and
amortization; (iv) total stockholder return; (v) return on equity; (vi) return
on assets, investment, or capital employed; (vii) operating margin; (viii) gross
margin; (ix) operating income; (x) net income (before or after taxes); (xi) net
operating income; (xii) net operating income after tax; (xiii) pre-tax profit;
(xiv) operating cash flow; (xv) sales or revenue targets; (xvi) increases in
revenue or product revenue; (xvii) expenses and cost reduction goals;
(xviii) improvement in or attainment of working capital levels; (xix) economic
value added (or an equivalent metric); (xx) market share; (xxi) cash flow;
(xxii) cash flow per share; (xxiii) share price performance; (xxiv) debt
reduction; (xxv) implementation or completion of projects or processes;
(xxvi) customer satisfaction; (xxvii); stockholders’ equity; and (xxviii) other
measures of performance selected by the Board. Partial achievement of the
specified criteria may result in the payment or vesting corresponding to the
degree of achievement as specified in an applicable Award agreement. The Board
shall, in its sole discretion, define the manner of calculating the Performance
Criteria it selects to use for such Performance Period.
     (y) “Performance Goals” means, for a Performance Period, the one or more
goals established by the Board for the Performance Period based upon the
Performance Criteria. Performance Goals may be based on a Company-wide basis,
with respect to one or more business units, divisions, Affiliates, or business
segments, and in either absolute terms or relative to the performance of one or
more comparable companies or a relevant index. At the time of the grant of any
Award, the Board is authorized to determine whether, when calculating the
attainment of Performance Goals for a Performance Period: (i) to exclude
restructuring and/or other nonrecurring charges; (ii) to exclude exchange rate
effects, as applicable, for non-U.S. dollar denominated net sales and operating
earnings; (iii) to exclude the effects of changes to generally accepted
accounting standards required by the Financial Accounting Standards Board;
(iv) to exclude the effects of any statutory adjustments to corporate tax rates;
and (v) to exclude the effects of any “extraordinary items” as determined under
generally accepted accounting principles. In addition, the Board retains the
discretion to reduce or eliminate the compensation or economic benefit due upon
attainment of Performance Goals.
     (z) “Performance Period” means the period of time selected by the Board
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Participant’s right to and the payment of an Award.
Performance Periods may be of varying and overlapping duration, at the sole
discretion of the Board.
     (aa) “Plan” means the Company’s 2000 Stock Incentive Plan (Amended and
Restated effective as of December 6, 2006).
     (bb) “Restricted Period” means, with respect to any share of Restricted
Stock, the period of time determined by the Committee during which such Award is
subject to the restrictions set forth in Section 8.
     (cc) “Restricted Stock” means shares of Stock issued or transferred to a
Participant subject to forfeiture and the other restrictions set forth in
Section 8.
     (dd) “Restricted Stock Award” means an Award of Restricted Stock granted
under Section 8 of the Plan.
     (ee) “Restricted Stock Unit Award” means an Award based on notional units
representing the right to receive shares of Stock or, at the discretion of the
Committee, cash on the Settlement Date.

 



--------------------------------------------------------------------------------



 



     (ff) “Restricted Stock Unit Award Agreement” means the agreement between
the Company and a Participant evidencing the terms and conditions of an
individual Restricted Stock Unit Award subject to the terms and conditions
provided in Section 9 herein.
     (gg) “Securities Act” means the Securities Act of 1933, as amended.
     (hh) “Settlement Date” means the date on which a Restricted Stock Unit
Award is settled for shares of Stock or cash, as set forth in Section 9 hereof.
     (ii) “Stock” means the Common Stock or such other authorized shares of
stock of the Company as from time to time may be authorized for use under the
Plan.
     (jj) “Stock Option Agreement” means the agreement between the Company and a
Participant who has been granted an Option pursuant to Section 7 or 8 which
defines the rights and obligations of the parties as required in Section 7(d) or
8.
     (kk) “Subsidiary” means any subsidiary of the Company as defined in Section
424(f) of the Code.
3. Effective Date, Amendments, Duration and Shareholder Approval
     The Plan, as amended and restated, is effective as of December 6, 2006. The
Plan was reapproved by the stockholders of the Company on September 23, 2003,
and the stockholders of the Company approved an amendment to increase the number
of shares of Stock that may be offered under the Plan by an additional 1,500,000
shares on June 1, 2005, from 2,758,000 shares to 4,258,000 shares. The Plan was
further amended and restated (i) effective as of February 9, 2006 to allow for
the grant of Restricted Stock Unit Awards and to add restrictions on option
prices and the vesting of Awards, (ii) effective as of June 8, 2006 to add
restrictions on repricing, and (iii) effective as of December 6, 2006 to amend
the definition of Fair Market Value.
     The expiration date of the Plan, after which no Awards may be granted
hereunder, shall be September 23, 2013; provided, however, that the
administration of the Plan shall continue in effect until all matters relating
to the payment of Awards previously granted have been settled.
4. Administration
     The Committee shall administer the Plan. Unless otherwise determined by the
Board, each member of the Committee shall, at the time he takes any action with
respect to an Award under the Plan, be a Disinterested Person, but only to the
extent that such definition applies. The majority of the members of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present or acts approved in writing
by a majority of the Committee shall be deemed the acts of the Committee.
     Subject to the provisions of the Plan, the Committee shall have exclusive
power to:
     (a) Select the Eligible Persons to participate in the Plan;
     (b) Determine the nature and extent of the Awards to be made to each
Eligible Person;
     (c) Determine the time or times when Awards will be made to Eligible
Persons;
     (d) Determine the duration of each Option Period and Restricted Period and
the Settlement Date;
     (e) Determine the conditions to which the payment of Awards may be subject;
     (f) Prescribe the form of Stock Option Agreement or other form or forms
evidencing Awards; and

 



--------------------------------------------------------------------------------



 



     (g) Cause records to be established in which there shall be entered, from
time to time as Awards are made to Participants, the date of each Award, the
number of Incentive Stock Options, Nonqualified Stock Options, shares of
Restricted Stock, Restricted Stock Unit Awards and other Stock-based Awards
granted by the Committee to each Participant, the expiration date, the
Settlement Date, the Option Period and the duration of any applicable Restricted
Period.
     The Committee shall have the authority to interpret the Plan and, subject
to the provisions of the Plan, to establish, adopt, or revise such rules and
regulations and to make all such determinations relating to the Plan as it may
deem necessary or advisable for the administration of the Plan. The Committee’s
interpretation of the Plan or any documents evidencing Awards granted pursuant
thereto and all decisions and determinations by the Committee with respect to
the Plan shall be final, binding, and conclusive on all parties unless otherwise
determined by the Board. Notwithstanding anything to the contrary herein, unless
the stockholders of the Company have approved such an action within twelve
(12) months prior to such an event, neither the Board nor the Committee shall
have the authority to reduce the Option Price of any outstanding Option under
the Plan, whether by amendment, exchange, or other action having the effect of a
reduction in the Option Price of an outstanding Option.
5. Grant of Awards; Shares Subject to the Plan
     The Committee may, from time to time, grant Awards of Options, Restricted
Stock, Restricted Stock Unit Awards and other Stock-based Awards to one or more
Eligible Persons; provided, however, that:
     (a) Subject to Section 12, the aggregate number of shares of Stock reserved
and available for issuance pursuant to Awards under the Plan is 4,258,000, as
increased annually on the date of each annual meeting of the Company’s
stockholders following an IPO by an amount of shares equal to the lesser of
(i) 500,000 shares of Stock or (ii) such lesser number of shares as determined
by the Board;
     (b) Except as set forth in Section 5(d), such shares shall be deemed to
have been used in payment of Awards only to the extent they are actually
delivered and not where the Fair Market Value equivalent of such shares for a
Stock-based Award is paid in cash. In the event any Award shall be surrendered,
terminate, expire, or be forfeited, the number of shares of Stock no longer
subject thereto shall thereupon be released and shall thereafter be available
for new Awards under the Plan;
     (c) Stock delivered by the Company in settlement of Awards under the Plan
may be authorized and unissued Stock or Stock held in the treasury of the
Company or may be purchased on the open market or by private purchase; and
     (d) Following the date that the exemption from the application of Section
162(m) of the Code described in Section 15 (or any other exemption having
similar effect) ceases to apply to Awards, no Participant may receive Options or
stock appreciation rights under the Plan with respect to more than 125,000
shares of Stock in any one year. For this purpose, such shares shall be deemed
to have been used in payment of Awards whether they are actually delivered or
where the Fair Market Value equivalent of such shares for a stock appreciation
right is paid in cash.
6. Eligibility
     Participation shall be limited to Eligible Persons who have received
written notification from the Committee, or from a person designated by the
Committee, that they have been selected to participate in the Plan.
7. Discretionary Grant of Stock Options
     The Committee is authorized to grant one or more Incentive Stock Options or
Nonqualified Stock Options to any Eligible Person; provided, however, that no
Incentive Stock Options shall be granted to any Eligible Person who is not an
employee of the Company or a Subsidiary. Each Option so granted shall be subject
to the following conditions, or to such other conditions as may be reflected in
the applicable Stock Option Agreement.
     (a) Option price. The exercise price (“Option Price”) per share of Stock
for each Option shall be set by the Committee at the time of grant but, subject
to Section 7(e), shall not be less than the Fair Market Value of a share of
Stock at the Date of Grant. Notwithstanding the foregoing, an Incentive Stock
Option or Nonqualified Stock Option may be

 



--------------------------------------------------------------------------------



 



granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner consistent with the provisions of Section 424(a) of
the Code.
     (b) Manner of exercise and form of payment. Options which have become
exercisable may be exercised by delivery of written notice of exercise to the
Committee accompanied by payment of the Option Price. The Option Price may be
paid in cash or by bank check (acceptable to the Committee) or, in the
discretion of the Committee, (i) in shares of Stock (valued at the Fair Market
Value at the time the Option is exercised) having in the aggregate a value equal
to the aggregate Option Price, (ii) in other property having a fair market value
on the date of exercise equal to the aggregate Option Price, or (iii) following
the date of the IPO, by delivering to the Committee a copy of irrevocable
instructions to a stockbroker to deliver promptly to the Company an amount of
sale or loan proceeds sufficient to pay the aggregate Option Price; provided,
however, that the Company shall not directly or indirectly, extend or maintain
credit, or arrange for the extension of credit, in the form of a personal loan
to or for any director or executive officer of the Company under (iii) above, or
otherwise, in violation of Section 402 of the Sarbanes-Oxley Act of 2002.
     (c) Option Period and Expiration. Options shall vest and become exercisable
in such manner and on such date or dates determined by the Committee and shall
expire after such period, not to exceed ten years, as may be determined by the
Committee (the “Option Period”); provided, however, that, except in the event of
death or Disability of the Holder or upon any corporate transaction described in
clauses A, B or C of Section 12 in which such Option is not assumed or
continued: (i) no Options that vest based on the satisfaction of Performance
Goals shall vest at a rate more favorable to the Holder than over a one (1)-year
period measured from the date of grant; and (ii) other than Options that vest
based on the satisfaction of Performance Goals, no Option shall vest at a rate
more favorable to the Holder than over a three (3)-year period measured from the
date of grant (which vesting may be in monthly, quarterly or other ratable
increments determined by the Board in its discretion). In no event shall an
Option vest over a period of more than ten (10) years. Unless otherwise
specifically determined by the Committee, the vesting of an Option shall occur
only while the Participant is employed or rendering services to the Company or
its Subsidiaries and all vesting shall cease upon a Holder’s termination of
employment or services for any reason. If an Option becomes exercisable in
installments, such installments or portions thereof which become exercisable
shall remain exercisable until the Option expires. Unless otherwise stated in
the applicable Option Agreement, the Option shall expire earlier than the end of
the Option Period in the following circumstances:

  (i)   If prior to the end of the Option Period, the Holder shall undergo a
Normal Termination, the Option shall expire on the earlier of the last day of
the Option Period or the date that is three months after the date of such Normal
Termination. In such event, the Option shall remain exercisable by the Holder
until its expiration, but only to the extent the Option was vested and
exercisable at the time of such Normal Termination.

  (ii)   If the Holder dies prior to the end of the Option Period and while
still in the employ or service of the Company or a Subsidiary, or within three
months of Normal Termination, the Option shall expire on the earlier of the last
day of the Option Period or the date that is twelve months after the date of
death of the Holder. In such event, the Option shall remain exercisable by the
person or persons to whom the Holder’s rights under the Option pass by will or
the applicable laws of descent and distribution until its expiration, but only
to the extent the Option was vested and exercisable by the Holder at the time of
death.

  (iii)   If the Holder ceases employment or service with the Company and all
Subsidiaries for reasons other than Normal Termination or death, the Option
shall expire immediately upon such cessation of employment or service.

     (d) Stock Option Agreement — Other Terms and Conditions. Each Option
granted under the Plan shall be evidenced by a Stock Option Agreement, which
shall contain such provisions as may be determined by the Committee and, except
as may be specifically stated otherwise in such Stock Option Agreement, which
shall be subject to the following terms and conditions:

  (i)   Each Option issued pursuant to this Section 7 or portion thereof that is
exercisable shall be exercisable for the full amount or for any part thereof.

 



--------------------------------------------------------------------------------



 



  (ii)   Each share of Stock purchased through the exercise of an Option issued
pursuant to this Section 7 shall be paid for in full at the time of the
exercise. Each Option shall cease to be exercisable, as to any share of Stock,
when the Holder purchases the share or when the Option expires.     (iii)  
Options issued pursuant to this Section 7 shall not be transferable by the
Holder except by will or the laws of descent and distribution and shall be
exercisable during the Holder’s lifetime only by him; provided, however, that
the Committee may at any time upon the request of a Holder allow for the
transfer of any Option, subject to such conditions or limitations as it may
establish.     (iv)   Each Option issued pursuant to this Section 7 shall vest
and become exercisable by the Holder in accordance with the vesting schedule
established by the Committee and set forth in the Stock Option Agreement.    
(v)   Each Stock Option Agreement may contain a provision that, upon demand by
the Committee for such a representation, the Holder shall deliver to the
Committee at the time of any exercise of an Option issued pursuant to this
Section 7 a written representation that the shares to be acquired upon such
exercise are to be acquired for investment and not for resale or with a view to
the distribution thereof. Upon such demand, delivery of such representation
prior to the delivery of any shares issued upon exercise of an Option issued
pursuant to this Section 7 shall be a condition precedent to the right of the
Holder or such other person to purchase any shares. In the event certificates
for Stock are delivered under the Plan with respect to which such investment
representation has been obtained, the Committee may cause a legend or legends to
be placed on such certificates to make appropriate reference to such
representation and to restrict transfer in the absence of compliance with
applicable federal or state securities laws.     (vi)   Each Incentive Stock
Option Agreement shall contain a provision requiring the Holder to notify the
Company in writing immediately after the Holder makes a disqualifying
disposition of any Stock acquired pursuant to the exercise of such Incentive
Stock Option. A disqualifying disposition is any disposition (including any
sale) of such Stock before the later of (a) two years after the Date of Grant of
the Incentive Stock Option or (b) one year after the date the Holder acquired
the Stock by exercising the Incentive Stock Option.

     (e) Incentive Stock Option Grants to 10% Stockholders. Notwithstanding
anything to the contrary in this Section 7, if an Incentive Stock Option is
granted to a Holder who owns stock representing more than 10% of the voting
power of all classes of stock of the Company or of a Subsidiary, the Option
Period shall not exceed five years from the Date of Grant of such Option and the
Option Price shall be at least 110% of the Fair Market Value (on the Date of
Grant) of the Stock subject to the Option.
     (f) $100,000 Per Year Limitation for Incentive Stock Options. To the extent
the aggregate Fair Market Value (determined as of the Date of Grant) of Stock
for which Incentive Stock Options are exercisable for the first time by any
Participant during any calendar year (under all plans of the Company and its
Subsidiaries) exceeds $100,000, such excess Incentive Stock Options shall be
treated as Nonqualified Stock Options.
     (g) Voluntary Surrender. The Committee may permit the voluntary surrender
of all or any portion of any Nonqualified Stock Option issued pursuant to this
Section 7 to be conditioned upon the granting to the Holder of a new Option for
the same or a different number of shares as the Option surrendered or require
such voluntary surrender as a condition precedent to a grant of a new Option to
such Participant. Such new Option shall be exercisable at an Option Price,
during an Option Period, and in accordance with any other terms or conditions
specified by the Committee at the time the new Option is granted, all determined
in accordance with the provisions of the Plan without regard to the Option
Price, Option Period, or any other terms and conditions of the Nonqualified
Stock Option surrendered.

 



--------------------------------------------------------------------------------



 



8. Restricted Stock Awards
     (a) Award of Restricted Stock.

  (i)   The Committee shall have the authority (1) to grant Restricted Stock,
(2) to issue or transfer Restricted Stock to Eligible Persons, and (3) to
establish terms, conditions and restrictions applicable to such Restricted
Stock, including the Restricted Period, which may differ with respect to each
grantee, the time or times at which Restricted Stock shall be granted or become
vested and the number of shares to be covered by each grant.     (ii)   The
Holder of a Restricted Stock Award shall execute and deliver to the Company an
Award agreement with respect to the Restricted Stock setting forth the
restrictions applicable to such Restricted Stock. If the Committee determines
that the Restricted Stock shall be held in escrow rather than delivered to the
Holder pending the release of the applicable restrictions, the Holder
additionally shall execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, and (ii) the appropriate blank stock powers with
respect to the Restricted Stock covered by such agreements. If a Holder shall
fail to execute a Restricted Stock agreement and, if applicable, an escrow
agreement and stock powers, the Award shall be null and void. Subject to the
restrictions set forth in Section 8(b), the Holder shall generally have the
rights and privileges of a stockholder as to such Restricted Stock, including
the right to vote such Restricted Stock. At the discretion of the Committee,
cash dividends and stock dividends, if any, with respect to the Restricted Stock
may be either currently paid to the Holder or withheld by the Company for the
Holder’s account. Unless otherwise determined by the Committee no interest will
accrue or be paid on the amount of any cash dividends withheld. Unless otherwise
determined by the Committee, cash dividends or stock dividends so withheld by
the Committee shall be subject to forfeiture to the same degree as the shares of
Restricted Stock to which they relate.     (iii)   Upon the Award of Restricted
Stock, the Committee shall cause a stock certificate registered in the name of
the Holder to be issued and, if it so determines, deposited together with the
stock powers with an escrow agent designated by the Committee. If an escrow
arrangement is used, the Committee shall cause the escrow agent to issue to the
Holder a receipt evidencing any stock certificate held by it registered in the
name of the Holder.

     (b) Restrictions.

  (i)   Restricted Stock awarded to a Participant shall be subject to the
following restrictions until the expiration of the Restricted Period, and to
such other terms and conditions as may be set forth in the applicable Award
agreement: (1) if an escrow arrangement is used, the Holder shall not be
entitled to delivery of the stock certificate; (2) the shares shall be subject
to the restrictions on transferability set forth in the Award agreement; (3) the
shares shall be subject to forfeiture to the extent provided in Section 8(d) and
the Award Agreement and, to the extent such shares are forfeited, the stock
certificates shall be returned to the Company, and all rights of the Holder to
such shares and as a shareholder shall terminate without further obligation on
the part of the Company.

  (ii)   The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock whenever it may determine that, by reason
of changes in applicable laws or other changes in circumstances arising after
the date of the Restricted Stock Award, such action is appropriate.

     (c) Restricted Period. The Restricted Period of Restricted Stock shall
commence on the Date of Grant and shall expire from time to time as to that part
of the Restricted Stock indicated in a schedule established by the Committee and
set forth in a written Award agreement, provided, however, that except in the
event of death or Disability or upon any corporate transaction described in
clauses A, B or C of Section 12: (i) no Restricted Stock Awards that vest based
on the satisfaction of Performance Goals shall vest at a rate more favorable to
the Holder than over a one (1)-year period measured from the date of grant; and
(ii) other than Restricted Stock Awards that vest based on the satisfaction of
Performance Goals, no Restricted Stock Award shall vest at a rate more favorable
to the Holder than over a three (3)-year period measured from

 



--------------------------------------------------------------------------------



 



the date of grant (which vesting may be in monthly, quarterly or other ratable
increments determined by the Board in its discretion). In no event shall a
Restricted Stock Award vest over a period of more than ten (10) years.
     (d) Forfeiture Provisions. Except to the extent determined by the Committee
and reflected in the underlying Award agreement, in the event a Holder
terminates employment with the Company and all Subsidiaries during a Restricted
Period, that portion of the Award with respect to which restrictions have not
expired (“Non-Vested Portion”) shall be treated as follows.

  (i)   Upon the voluntary resignation of a Participant or discharge by the
Company or a Subsidiary for Cause, the Non-Vested Portion of the Award shall be
completely forfeited.     (ii)   Upon Normal Termination, the Non-Vested Portion
of the Award shall be prorated for service during the Restricted Period and
shall be received as soon as practicable following termination.     (iii)   Upon
death, the Non-Vested Portion of the Award shall be prorated for service during
the Restricted Period and paid to the Participant’s beneficiary as soon as
practicable following death.

     (e) Delivery of Restricted Stock. Upon the expiration of the Restricted
Period with respect to any shares of Stock covered by a Restricted Stock Award,
the restrictions set forth in Section 8(b) and the Award agreement shall be of
no further force or effect with respect to shares of Restricted Stock which have
not then been forfeited. If an escrow arrangement is used, upon such expiration,
the Company shall deliver to the Holder, or his beneficiary, without charge, the
stock certificate evidencing the shares of Restricted Stock which have not then
been forfeited and with respect to which the Restricted Period has expired (to
the nearest full share) and any cash dividends or stock dividends credited to
the Holder’s account with respect to such Restricted Stock and the interest
thereon, if any.
     (f) Stock Restrictions. Each certificate representing Restricted Stock
awarded under the Plan shall bear the following legend until the end of the
Restricted Period with respect to such Stock:
     “Transfer of this certificate and the shares represented hereby is
restricted pursuant to the terms of a Restricted Stock Agreement, dated as of
                    , between Pharmion Corporation and. A copy of such Agreement
is on file at the offices of Pharmion Corporation.”
     Stop transfer orders shall be entered with the Company’s transfer agent and
registrar against the transfer of legended securities.
9. Restricted Stock Unit Awards
     (a) General. Restricted Stock Unit Awards granted hereunder shall be in
such form and shall contain such terms and conditions as the Committee shall
deem appropriate, including the time or times at which Restricted Stock Unit
Awards shall be granted or become vested and the number of shares of Stock to be
covered by each grant, any of which terms and conditions may differ with respect
to each grantee. The terms and conditions of each Restricted Stock Unit Award
shall be evidenced by a Restricted Stock Unit Award Agreement. No shares of
Stock shall be issued at the time a Restricted Stock Unit Award grant is made,
and the Company will not be required to set aside a fund for the payment of any
such Restricted Stock Unit Award; provided, however, that for purposes of
Section 5(a) hereof, the shares of Stock subject to a Restricted Stock Unit
shall be deemed reserved for issuance at the time such Restricted Stock Unit
Award is granted.
     (b) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Committee may impose such restrictions or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate,
provided, however, that except in the event of death or Disability or upon any
corporate transaction described in clauses A, B or C of Section 12: (i) no
Restricted Stock Unit Awards that vest based on the satisfaction of Performance
Goals shall vest at a rate more favorable to the Holder than over a one (1)-year
period measured from the date of grant; and (ii) other than Restricted Stock
Awards that vest based on the satisfaction of Performance Goals, no Restricted
Stock Award shall vest at a rate more favorable to the Holder than over a three
(3)-year period measured from the date of grant (which vesting may be in
monthly, quarterly or other ratable increments determined by the Committee in
its discretion).

 



--------------------------------------------------------------------------------



 



     (c) Settlement of Restricted Stock Unit Awards. Upon a date or dates on or
following the vesting of a Restricted Stock Unit Award, as shall be determined
by the Committee and set forth in a Participant’s Restricted Stock Unit Award
Agreement (the “Settlement Date(s)”), unless earlier forfeited, the Company
shall settle the Restricted Stock Unit Award by delivering a number of shares of
Stock then vested and not otherwise forfeited under the Restricted Stock Unit
Award. The Company may, in the Committee’s sole discretion, settle a Restricted
Stock Unit Award in cash in lieu of the delivery of shares of Stock or partially
in cash and partially in shares of Stock. A settlement in cash shall be based on
the Fair Market Value of the shares of Stock otherwise to be delivered on the
Settlement Date.
     (d) Creditor’s Rights. A Holder of a Restricted Stock Unit Award shall have
no rights other than those of a general creditor of the Company. Restricted
Stock Unit Awards represent an unfunded and unsecured obligation of the Company,
subject to the terms and conditions of the applicable Restricted Stock Unit
Award Agreement.
     (e) Forfeiture Provisions. Except to the extent determined by the Committee
and reflected in the underlying Restricted Stock Unit Award Agreement, in the
event a Holder terminates employment with the Company and all Subsidiaries for
any reason prior to the vesting of any Restricted Stock Unit Awards, that
portion of the Restricted Stock Unit Award that has not vested on the date
Holder’s employment with the Company and all Subsidiaries is terminated shall be
completely forfeited.
     (f) Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Committee, as it deems appropriate, may impose such restrictions
or conditions that delay the delivery of the shares of Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.
     (g) Dividend Equivalents. Dividend equivalents may be credited in respect
of shares of Stock covered by a Restricted Stock Unit Award, as determined by
the Committee and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of theCommittee, such dividend equivalents may be converted into
additional shares of Stock covered by the Restricted Stock Unit Award in such
manner as determined by the Committee. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all the terms and conditions of the underlying Restricted Stock
Unit Award Agreement to which they relate.
     (h) Compliance with Section 409A of the Code. Notwithstanding anything to
the contrary set forth herein, any Restricted Stock Unit Award granted under the
Plan that is not exempt from the requirements of Section 409A of the Code shall
contain such provisions so that such Restricted Stock Unit Award will comply
with the requirements of Section 409A of the Code. Such restrictions, if any,
shall be determined by the Committee and contained in the Restricted Stock Unit
Award Agreement evidencing such Restricted Stock Unit Award. For example, such
restrictions may include, without limitation, a requirement that any Stock that
is to be issued in a year following the year in which the Restricted Stock Unit
Award vests must be issued in accordance with a fixed pre-determined schedule.
10. Other Stock-Based Awards
     The Committee may grant any other cash, stock or stock-related Awards to
any eligible individual under this Plan that the Committee deems appropriate,
including, but not limited to, stock appreciation rights, limited stock
appreciation rights, phantom stock Awards, the bargain purchase of Stock and
Stock bonuses. Any such benefits and any related agreements shall contain such
terms and conditions as the Committee deems appropriate. Such Awards and
agreements need not be identical. With respect to any benefit under which shares
of Stock are or may in the future be issued for consideration other than prior
services, the amount of such consideration shall not be less than the amount
(such as the par value of such shares) required to be received by the Company in
order to comply with applicable state law.
11. General
     (a) Additional Provisions of an Award. Awards under the Plan also may be
subject to such other provisions (whether or not applicable to the benefit
awarded to any other Participant) as the Committee determines appropriate
including, without limitation, provisions to assist the Participant in financing
the purchase of Stock upon the exercise of Options, provisions for the
forfeiture of or restrictions on resale or other disposition of shares of Stock
acquired under any Award, provisions giving the Company the right to repurchase
shares of Stock acquired under any Award in the event the Participant elects to
dispose of such shares, and provisions to comply with Federal and state
securities laws and Federal and state tax withholding requirements. Any such
provisions shall be reflected in the applicable Award agreement.

 



--------------------------------------------------------------------------------



 



Anything herein to the contrary notwithstanding, the Company shall not directly
or indirectly extend or maintain credit, or arrange for the extension of credit,
in the form of a personal loan to or for any director or executive officer of
the Company through the Plan in violation of Section 402 of the Sarbanes-Oxley
Act of 2002 (“Section 402 of SOX”), and to the extent that any form of payment
would, in the opinion of the Company’s counsel, result in a violation of
Section 402 of SOX, such form of payment shall not be available.
     (b) Privileges of Stock Ownership. Except as otherwise specifically
provided in the Plan, no person shall be entitled to the privileges of stock
ownership in respect of shares of Stock which are subject to Awards hereunder
until such shares have been issued to that person.
     (c) Government and Other Regulations. The obligation of the Company to make
payment of Awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by governmental agencies as may be
required. Notwithstanding any terms or conditions of any Award to the contrary,
the Company shall be under no obligation to offer to sell or to sell and shall
be prohibited from offering to sell or selling any shares of Stock pursuant to
an Award unless such shares have been properly registered for sale pursuant to
the Securities Act with the Securities and Exchange Commission or unless the
Company has received advice of counsel, satisfactory to the Company, that such
shares may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with. The Company shall be under no obligation to register for
sale under the Securities Act any of the shares of Stock to be offered or sold
under the Plan. If the shares of Stock offered for sale or sold under the Plan
are offered or sold pursuant to an exemption from registration under the
Securities Act, the Company may restrict the transfer of such shares and may
legend the Stock certificates representing such shares in such manner as it
deems advisable to ensure the availability of any such exemption.
     (d) Tax Withholding. Notwithstanding any other provision of the Plan, the
Company or a Subsidiary, as appropriate, shall have the right to deduct from all
Awards cash and/or Stock, valued at Fair Market Value on the date of payment (or
the Settlement Date, as applicable), in an amount necessary to satisfy all
Federal, state or local taxes as required by law to be withheld with respect to
such Awards and, in the case of Awards paid in Stock, the Holder or other person
receiving such Stock may be required to pay to the Company or a Subsidiary, as
appropriate, prior to delivery of such Stock, the amount of any such taxes which
the Company or Subsidiary is required to withhold, if any, with respect to such
Stock. Subject in particular cases to the disapproval of the Committee, the
Company may accept shares of Stock of equivalent Fair Market Value in payment of
such withholding tax obligations if the Holder of the Award elects to make
payment in such manner.
     (e) Claim to Awards and Employment Rights. No individual shall have any
claim or right to be granted an Award under the Plan or, having been selected
for the grant of an Award, to be selected for a grant of any other Award.
Neither the Plan nor any action taken hereunder shall be construed as giving any
individual any right to be retained in the employ or service of the Company or a
Subsidiary.
     (f) Designation and Change of Beneficiary. Each Participant may file with
the Committee a written designation of one or more persons as the beneficiary
who shall be entitled to receive the rights or amounts payable with respect to
an Award due under the Plan upon his death. A Participant may, from time to
time, revoke or change his beneficiary designation without the consent of any
prior beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by the Participant, the beneficiary shall be deemed to be
his or her spouse or, if the Participant is unmarried at the time of death, his
or her estate.
     (g) Payments to Persons Other Than Participants. If the Committee shall
find that any person to whom any amount is payable under the Plan is unable to
care for his affairs because of illness or accident, or is a minor, or has died,
then any payment due to such person or his estate (unless a prior claim therefor
has been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.

 



--------------------------------------------------------------------------------



 



     (h) No Liability of Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his behalf in his capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or willful bad
faith; provided, however, that approval of the Board shall be required for the
payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or By-Laws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.
     (i) Governing law. The Plan shall be governed by and construed in
accordance with the internal laws of the State of Colorado without regard to the
principles of conflicts of law thereof.
     (j) Funding. No provision of the Plan shall require the Company, for the
purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes. Holders shall have
no rights under the Plan other than as unsecured general creditors of the
Company, except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other employees under general law.
     (k) Nontransferability. A person’s rights and interest under the Plan,
including amounts payable, may not be sold, assigned, donated, or transferred or
otherwise disposed of, mortgaged, pledged or encumbered except, in the event of
a Holder’s death, to a designated beneficiary to the extent permitted by the
Plan, or in the absence of such designation, by will or the laws of descent and
distribution; provided, however, the Committee may, in its sole discretion,
allow for transfer of Awards other than Incentive Stock Options to other persons
or entities, subject to such conditions or limitations as it may establish.
     (l) Reliance on Reports. Each member of the Committee and each member of
the Board shall be fully justified in relying, acting or failing to act, and
shall not be liable for having so relied, acted or failed to act in good faith,
upon any report made by the independent public accountant of the Company and its
Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than himself.
     (m) Relationship to Other Benefits. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company or any
Subsidiary except as otherwise specifically provided in such other plan.
     (n) Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.
     (o) Pronouns. Masculine pronouns and other words of masculine gender shall
refer to both men and women.
     (p) Titles and Headings. The titles and headings of the sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings shall control.
     (q) Termination of Employment. For all purposes herein, a person who
transfers from employment or service with the Company to employment or service
with a Subsidiary or vice versa shall not be deemed to have terminated
employment or service with the Company or a Subsidiary.
     (r) Repurchase of Options or Shares. At any time prior to the IPO, the
Board may in its discretion, and on terms it considers appropriate, require a
Holder, or the executors or administrators of a Holder’s estate, to sell back to
the Company all of his or her Restricted Stock, Options, or shares acquired
through the expiration exercise of Options, in the event such optionee’s
employment or service with the Company is terminated.

 



--------------------------------------------------------------------------------



 



12. Changes in Capital Structure
     Awards granted under the Plan and any agreements evidencing such Awards,
the maximum number of shares of Stock subject to all Awards under the Plan and
the maximum number of shares of Stock with respect to which any one person may
be granted Options or stock appreciation rights during any year may be subject
to adjustment or substitution, as determined by the Committee in its sole
discretion, as to the number, price or kind of a share of Stock or other
consideration subject to such Awards or as otherwise determined by the Committee
to be equitable (i) in the event of changes in the outstanding Stock or in the
capital structure of the Company by reason of stock dividends, stock splits,
reverse stock splits, recapitalizations, reorganizations, mergers,
consolidations, combinations, exchanges, or other relevant changes in
capitalization occurring after the Date of Grant of any such Award or (ii) in
the event of any change in applicable laws or any change in circumstances which
results in or would result in any substantial dilution or enlargement of the
rights granted to, or available for, Participants in the Plan, or (iii) subject
to Section 4 hereof, for any other reason which the Committee, in its sole
discretion, determines otherwise warrants equitable adjustment because it
interferes with the intended operation of the Plan. Any adjustment to Incentive
Stock Options under this Section 12 shall take into account that adjustments
which constitute a “modification” within the meaning of Section 424(h)(3) of the
Code may have an adverse tax impact on such Incentive Stock Options and the
Committee may, in its sole discretion, provide for a different adjustment or no
adjustment in order to preserve the tax effects of Incentive Stock Options.
Unless otherwise determined by the Committee, in its sole discretion, any
adjustments or substitutions under this Section 12 shall be made in a manner
which does not adversely affect the exemption provided pursuant to Rule 16b-3
under the Exchange Act, if applicable. Further, following the date that the
exemption from the application of Section 162(m) of the Code described in
Section 15 (or any other exemption having similar effect) ceases to apply to
Awards, with respect to Awards intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, such adjustments or
substitutions shall, unless otherwise determined by the Committee in its sole
discretion, be made only to the extent that the Committee determines that such
adjustments or substitutions may be made without a loss of deductibility for
such Awards under Section 162(m) of the Code. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.
     Notwithstanding the above, in the event of any of the following:
     A. The Company is merged or consolidated with another corporation or entity
such that after such merger or consolidation the Company is not the surviving
entity or the ultimate parent of the surviving entity;
     B. All or substantially all of the assets of the Company or the Common
Stock are acquired by another person or entity;
     C. The reorganization or liquidation of the Company; or
     D. The Company shall enter into a written agreement to undergo an event
described in clauses A, B or C above,
then the Committee may, in its discretion and upon at least 10 days advance
notice to the affected persons, cancel any outstanding Awards and pay to the
Holders thereof, in cash or Stock, the value of such Awards based upon the price
per share of Stock received or to be received by other shareholders of the
Company in the event. The terms of this Section 12 may be varied by the
Committee in any particular Award agreement.
13. Nonexclusivity of the Plan
     Neither the adoption of this Plan by the Board nor the submission of this
Plan to the stockholder of the Company for approval shall be construed as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.

 



--------------------------------------------------------------------------------



 



14. Amendments and Termination
     The Board may at any time terminate the Plan. Subject to Sections 4 and 12,
with the express written consent of an individual Participant, the Board or the
Committee may cancel or reduce or otherwise alter outstanding Awards if, in its
judgment, the tax, accounting, or other effects of the Plan or potential payouts
thereunder would not be in the best interest of the Company. The Board or the
Committee may, at any time, or from time to time, amend or suspend and, if
suspended, reinstate, the Plan in whole or in part; provided, however, that
without further stockholder approval neither the Board nor the Committee shall
make any amendment to the Plan which would:
     (a) Materially increase the maximum number of shares of Stock which may be
issued pursuant to Awards, except as provided in Section 12;
     (b) Extend the maximum Option Period;
     (c) Extend the termination date of the Plan; or
     (d) Change the class of persons eligible to receive Awards under the Plan.
15. Effect of Section 162(m) of the Code
     The Plan, and all Awards issued thereunder, are intended to be exempt from
the application of Section 162(m) of the Code, which restricts under certain
circumstances the Federal income tax deduction for compensation paid by a public
company to named executives in excess of $1 million per year. The exemption is
based on Treasury Regulation Section 1.162-27(f) with the understanding that
such regulation generally exempts from the application of Section 162(m) of the
Code compensation paid pursuant to a plan that existed before a company becomes
publicly held. Under such Treasury Regulation, this exemption is available to
the Plan for the duration of the period that lasts until the earlier of (i) the
expiration or material modification of the Plan, (ii) the exhaustion of the
maximum number of shares of Stock available for Awards under the Plan, as set
forth in Section 5(a), or (iii) the first meeting of shareholders of the Company
at which directors are to be elected that occurs after the close of the third
calendar year following the calendar year in which the IPO occurs. To the extent
that the Committee determines as of the Date of Grant of an Award that (i) the
Award is intended to comply with Section 162(m) of the Code and (ii) the
exemption described above is no longer available with respect to such Award,
such Award shall not be effective until any stockholder approval required under
Section 162(m) of the Code has been obtained.
*                     *                     *
As adopted by the Board of Directors of
Pharmion Corporation as of February 3, 2000,
and amended and restated through adoption on February 9, 2006,
June 8, 2006 and to become effective as of December 6, 2006.
By: /s/ PATRICK J. MAHAFFY
Title: President and Chief Executive Officer

 